Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  160668-9(60)(61)                                                                                      Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 160668-9
  v                                                                 COA: 342039, 342043
                                                                    Macomb CC: 2016-000309-FH;
                                                                      2017-001376-FC
  JAMES CURTIS BECK,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to file an
  application for leave to appeal in excess of the page limitation and to file a pro se
  supplement to the application are GRANTED. The 64-page application and the pro se
  supplement submitted on December 12, 2019, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 13, 2019

                                                                               Clerk